Citation Nr: 0005888	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  91-51 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
August 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from December 1990 and January 1991 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In December 
1992, the veteran advised the RO that he moved to New York 
and his case was transferred to the VA RO in New York, New 
York.  The Board remanded the veteran's case in July 1992 for 
further evidentiary development.  In its remand, the Board 
noted that, while an unappealed rating decision dated in 
August 1985 denied service connection for a nervous disorder, 
the veteran was not notified of this determination and the RO 
should adjudicate the veteran's claim on a de novo basis.

In May 1995, the Board informed the veteran that two former 
employees of the Board may have tampered with records 
contained in some veterans' claims files during and after 
June 1988; that his appeal had been handled by one of those 
employees; that, based on a review of records at the Board, 
it appeared that there may have been tampering with his file 
and that the veteran had the right to inspect his claims file 
to independently determine whether it had been subject to 
tampering. An outline of the veteran's rights and procedures 
for additional action were included.  The veteran did not 
respond to the Board's letter.  Accordingly, the Board will 
proceed with the consideration of his case.

Finally, an August 1999 supplemental statement of the case 
addressed the RO's denial of the veteran's claim of 
entitlement to service connection for alcoholism.  However, a 
substantive appeal regarding this issue is not associated 
with the claims file.  As such, the Board will confine its 
determination to the issue as set forth on the decision title 
page.


REMAND

As noted above, in July 1992, the Board remanded the 
veteran's claim to afford him the opportunity to undergo VA 
examination and submit additional medical evidence in support 
of his claim.  The new medical evidence associated with the 
claims file includes a July 1998 private medical report from 
Dr. Bernstein.  The report indicates that in May 1997 the 
veteran was beaten with a baseball bat, sustained a fractured 
skull and underwent resection of his temporal and frontal 
lobes.  Dr. Bernstein examined the veteran and found that he 
was pleasant, verbal, alert and oriented to place with 
impaired insight and judgment.  Further, Dr. Bernstein stated 
that the veteran had impaired cognition secondary to 
traumatic brain injury and was not currently suffering from 
major mood or thought disorder.  In March 1999, the veteran 
failed to report for VA examination and, in August 1999, his 
sister advised the RO that he sustained a severe head injury 
as a victim of crime and was too cognitively impaired to 
discuss his situation.

According to the post service medical evidence of record, the 
veteran's psychiatric disorder was variously diagnosed as 
adjustment disorder with depressed mood, passive aggressive 
personality disorder, dysthymic disorder, psychotic disorder 
and schizophrenia.  In light of the veteran's unfortunate and 
traumatic accident during the course of the lengthy appeal 
period, and in the interest of due process, the Board 
believes his claim should be REMANDED to the RO for the 
following actions:

1. The RO should request the veteran (or 
his designated representative) to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records, since July 1998, 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records so identified that 
are not already of record.

2. Then, the RO should request that a VA 
psychiatrist review the entire claims 
folder, to include the service medical 
records and all post service VA and 
private medical records.  The examiner 
is requested to provide an opinion, to 
the extent possible, regarding the 
etiology of any psychiatric disorder 
diagnosed prior to the veteran's May 
1997 brain injury.  The examiner is 
requested to provide an opinion as to 
the likelihood that any post service 
diagnosed psychiatric disorder had its 
onset in service or is otherwise 
related thereto.  Reasons and bases 
should be provided for all opinions.  

3. After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
a psychiatric disorder.  If the 
disposition of the issue remains 
unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
veteran applicable opportunity to 
respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












